DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of a species (A) a metal-containing compound comprising a first ligand LA of Formula I wherein Y1 is (ii) a divalent moiety, Y2 is (i) a direct bond, Y3 is (i) a direct bond, Y4 is (ii) a divalent moiety, Z1 is (ii) N, Z2 is (i) C, Z3 is (i) C, and each of Z4 to Z11 is (i) C, in the reply filed on 11/04/2020 was acknowledged.
After reconsideration of the requirement of election of species set forth in the Office Action dated 11/04/2020 and in an effort to further prosecution, the requirement of election of species was withdrawn with respect to variables Z4 to Z11 ONLY.
Claims 3 and 5–6 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 11/04/2020.
Claims 1–2, 4, 9–13,17–21, and 23–27 read on the elected species.

Response to Amendment
The amendment of 01/21/2022 has been entered.
Claims 1, 17, 19–20 are amended, claims 15–16 and 21–22 are cancelled, and claims 24–27 are new due to the Applicant's amendment of 01/21/2022.
The rejection of claims 17 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention and the rejection of claims 17 and 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 01/21/2022.  However, as outlined below, new grounds of rejection have been made.
The rejection of claims 1–2, 4, 9–11, 13, 15–23 under 35 U.S.C. 102(a)(1) as being anticipated by NISHIZEKI MASAHITO JP-2016219490-A ("Nishizeki-JP"), see machine translation ("Nishizeki-MT") in view of Xia et al. US-20100244004-A1 ("Xia") and the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over NISHIZEKI MASAHITO JP-2016219490-A ("Nishizeki-JP"), see machine translation ("Nishizeki-MT") in view of Xia et al. US-20100244004-A1 ("Xia") as applied to claim 1, and further in view of Kottas et al. US-20130026452-A1 ("Kottas") as set forth in the previous Office Action is overcome
However, as outlined below, new grounds of rejection have been made.

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 68– of the reply dated 01/21/2022 with respect to the rejections of record under 35 U.S.C. 103, see machine translation ("Nishizeki-MT") have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 69 that the claims have been amended such that the compound must be heteroleptic Ir complex where at least one ligand LB must be selected from a specific group of structures and the modified compound of Nishizeki in view of Xia cited in the rejection of record is a homoleptic complex.
Examiner's response -- These limitations were not previous required by the claims and are met in the new grounds of rejection below.
Additionally, it is noted that it does not appear that the metal M is limited to Ir in claim 1.
Applicant's argument -- Applicant agues on pages 69–71 of the reply that Nishezki discloses a broad general structure of a Formula (1) 
    PNG
    media_image1.png
    267
    312
    media_image1.png
    Greyscale
 (Nishizeki-MT ¶ [0016]) and includes 105 examples of generic aromatic heterocyclic moieties that can represent the six-membered ring and the B-ring in the Formula (1), that of these, 27 include two fused rings, 48 include three fused rings, and 30 include four fused rings, that none of them include additional rings at the Y1-Y2 position, and that when a third or fourth ring is 1 to Z3.  Applicant argues that this teaches away from the claimed compounds.
Examiner's response -- The disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.  See MPEP 2145(X)(D).  The fact that Nishizeki exemplifies many compounds would not discourage a person having ordinary skill in the art from selecting and modifying compound B-11 to arrive at the claimed invention, as discussed in the rejection of record and below.  All of the exemplified compounds are recited as equally suitable examples of the general formula of Nishizeki.  Nishizeki does not criticize, discredit, or otherwise discourage the selection of compound B-11 or the modifications necessary to arrive at the claimed compound.  
Applicant's argument -- Applicant argues bridging page 64 of the reply that of the 383 full structures disclosed by Nishizeki, only 13 (~3%) form a fused ring at the Y1-Y2 position, that only 2 (~0.5%) of those have two rings (compounds B-19 and B-11), that ~99% of the examples cannot read on the claimed compounds two rings at the Y1-Y2 position, which include a nitrogen as part of at least one of the six membered rings at the end.  Applicant argues that while the broad disclosure of Nishizeki could read on the claimed compounds, Nishizeki does not render the pending claims obvious.
Examiner's response -- As discussed above, the fact that Nishizeki exemplifies many compounds would not discourage a person having ordinary skill in the art from selecting and modifying compound B-11 to arrive at the claimed invention, as discussed in the rejection of record and below.  All of the exemplified compounds are recited as equally suitable examples of the general formula of Nishizeki.  
One of ordinary skill is not asked to build the compound from scratch from the general formula of Nishizeki in order to arrive at the claimed compound.  While the general formula encompasses many compounds, Nishizeki specifically exemplifies compound B-11, which is 7, Z8, and ring A are found to be carbon atoms and pyridine groups, respectively, in other specifically exemplified compounds of Nishizeki.  As such, the reference clearly contemplates these variables as either carbon or nitrogen and either imidazole or pyridine and it would have been obvious to one having ordinary skill in the art to make the substitutions to arrive at the claimed compound. The prior art compound and the claimed compound are both taught for use as a compound in an organic layer of an organic electroluminescent device (see instant claims 19–20 and instant specification paragraph [0016]), which further supports the conclusion that one having ordinary skill in the art would have been motivated to make a species structurally similar to those in the prior art and thereby arrive at the claimed compound. 
Additionally, the selections would be expected to yield benefits in view of the teachings of secondary reference Xia.  Xia teaches that pyridyl dibenzo-substituted ligands in an organic light emitting device possess benefits such as improved stability, efficiency, and narrow line width (¶ [0047]) and that modifications to the dibenzo-substituted pyridine ligand may be used to tune the emission properties of the compound (¶ [0049]).  Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound B-11 of Nishizeki such that in each ligand the ring A of the general formula I of Nishizeki is a pyridine group and the positions corresponding to Z7 and Z8
Applicant's argument -- Applicant argues on page 71 of the reply that claims 2, 4, 9–11, 13, 15–18, and 21–23 are also patentable because they depend from claim 1 and the additional features therein.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.
Applicant's argument -- Applicant argues on page 71 of the reply that claim 12 is also patentable because it depends from claim 1 and the additional features therein.
Examiner's response -- Applicant has not provided additional arguments with respect to this rejection and therefore, for the reasons outlined above, this is not found persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities:
	In claim 1,  "wherein first ligand LA" on line 5 should read "wherein a first ligand LA"
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Regarding claim 26, claim 26 recites "
    PNG
    media_image2.png
    336
    778
    media_image2.png
    Greyscale
 wherein at least one pair of Rc is joined or fused to form a ring…" Because the first three structure do not comprise a ligand Rc, it is unclear if the first three structures are meant to be further limited, or not and the claim is indefinite.
For purposes of examination, this will be interpreted to include wherein the first three structures are not further limited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–2, 4, 9–11, 17–20, and 23–26 rejected under 35 U.S.C. 102(a)(1) as being anticipated by NISHIZEKI MASAHITO JP-2016219490-A ("Nishizeki-JP"), see machine translation ("Nishizeki-MT") in view of Xia et al. US-20100244004-A1 ("Xia").
Regarding claims 1–2, 4, 9–11, 18–20 and 23–25, Nishizeki discloses an organic electroluminescence element in which at least one organic layer including a light emitting layer is sandwiched between an anode and a cathode, and at least one of the organic layers has a structure represented by a general formula (1) 
    PNG
    media_image1.png
    267
    312
    media_image1.png
    Greyscale
 (Nishizeki-MT ¶ [0016]), wherein the compound of general formula (1) is used as a dopant in the light emitting layer (Nishizeki-MT ¶ [0046]), and a display device and a lighting device, which are 
    PNG
    media_image3.png
    298
    324
    media_image3.png
    Greyscale
 (page 42, Nishizeki-JP or Nishizeki-MT page 25/97).
Nishizeki does not specifically disclose a compound as above wherein the group corresponding to ring A is a pyridine group and all of the positions corresponding to Z4 and Z11 in the claimed Formula I are C.  However, Nishizeki teaches A may be a pyridine ring (Nishizeki-MT ¶ [0057]) and exemplifies compound of the general formula (1) wherein ring A is a pyridine ring including at least A-1 (Nishizeki-Mt page 20/97), A-15 (Nishizeki-MT, page 22/97), and B-3 (Nishizeki-MT, page 24/97).  Additionally, the general formula of Nishizeki encompasses wherein all of the positions corresponding to Z4 and Z11 in the claimed Formula I are C, as shown in see general formula (1) of Nishizeki wherein Y1 and Y2 represents -CR1= or -N= wherein R1 may combine to form a ring (Nishizeki-MT ¶ [0016]) and in [Chem. 9] 
    PNG
    media_image4.png
    274
    176
    media_image4.png
    Greyscale
 of Nishizeki wherein W1 to W4 may be -CR1= or -N= (Nishizeki-MT ¶ [0076]-[0077]).
Xia teaches organic complexes comprising a pyridyl dibenzo-substituted ligand that may be advantageously used in organic light emitting devices (¶ [0003]) wherein the organic complex is a dopant compound in the emissive layer (¶ [0081]).  Xia teaches that pyridyl dibenzo-substituted ligands possess benefits such as improved stability, efficiency, and narrow line width (¶ [0047]) and that modifications to the dibenzo-substituted pyridine ligand may be used to tune the emission properties of the compound (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound B-11 of Nishizeki such that in each ligand the ring A of the general formula I of Nishizeki is a pyridine group and the positions corresponding to Z7 and Z8 in the claimed Formula I are C, based on the teaching of Xia.  The motivation for doing so would have been to form pyridyl dibenzo-substituted ligands that possess benefits such as improved stability, efficiency, and narrow line width, and to tune the emission properties of the ligand, as taught by Xia.
Nishizeki does not specifically disclose a compound as above wherein the compound is heteroleptic.  However, Nishizeki teaches in the general formula (1) 
    PNG
    media_image1.png
    267
    312
    media_image1.png
    Greyscale
 (Nishizeki-MT ¶ [0016]), the compound may comprise a ligand L (Nishizeki-MT ¶ [0016]), which is represents a monoanionic bidentate ligand coordinated to M (Nishizeki-MT ¶ [0016]).  Further Nishizeki teaches the monoanionic bidentate ligand represented by L may have one of the structures as shown in paragraph [0098], such as 
    PNG
    media_image5.png
    194
    732
    media_image5.png
    Greyscale
 (¶ [0097]–[0098]), and discloses specific examples of those structures including the structures shown in paragraph [0148], such as 
    PNG
    media_image6.png
    418
    872
    media_image6.png
    Greyscale
 (see ¶ [0147]–[0148]).  Nishizeki also exemplifies compounds of the general formula (1) comprising monoanionic bidentate ligands the structures shown in paragraph [0148], such as compound A-7 and A-12 (¶ [0111]), compound E-10 (¶ [0130]), compound B-2 (¶ [0115]), and compound C-3 (¶ [0120]).
Therefore, given the general formula and teachings of Nishizeki, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of the ligands in the modified compound of Nishizeki in view of Xia with any one of 
    PNG
    media_image6.png
    418
    872
    media_image6.png
    Greyscale
, because Nishizeki teaches the variable may suitably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the dopant in the light emitting layer of the device of Nishizeki and possess the benefits, described above, as taught by Nishizeki.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select one of the above, because it would have been choosing from the list of monoanionic bidentate ligands L specifically exemplified by Nishizeki and used in exemplified compounds of formula (1) of Nishizeki, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the light emitting layer of the device of Nishizeki and possessing the benefits, described above, taught by Nishizeki.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the benefits taught by Nishizeki in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The device comprising the modified compound of Nishizeki in view of Xia meets the limitations of claims 1–2, 4, 9–11, 18–20, and 23–25.
For example, when the modified compound comprises ligand 
    PNG
    media_image7.png
    115
    117
    media_image7.png
    Greyscale
, the modified compound of Nishizeki in view of Xia is a metal-containing compound represented by a formula of M(LA)x(LB)y(LC)z comprising a first ligand LA of Formula I wherein:
	M is Ir;
	x is 1 or 2;
	y is 2 or 1;
	z is 0;
	x+y+z is the oxidation state of the metal;
	the compound is heteroleptic;
	A is a six-membered heteroaryl ring (pyridine);
	LB is 
    PNG
    media_image8.png
    106
    103
    media_image8.png
    Greyscale
 and LC is not required to be present;
	Ra is mono substitution, Rb is no substitution, Rc is mono substitution, and Rd is not required to be present, RA is no substitution, RB is no substitution, and RC is no substitution;
	X1–X13 are not required to be present, Z1 is N, Z2 is C, Z3 is C, Z4 to Z11 are each C;
	X is not required to be present, Y1 is S, Y2 is a direct bond, Y3 is a direct bond, and Y4 is S;
	at least one of Y1 and Y2 is not a direct bond, namely Y1;
	at least one of Y3 and Y4 is not a direct bond, namely Y4;
a is an alkyl group, Rb not required to be present, Rc is an alkyl group, and Rd is not required to be present, RA, RB, RC , R, R', and R'' are not required to be present;
	any of LA, LB, and LC- are not linked with other ligands to comprise a tetradentate or hexadentate ligand.
The modified compound of Nishizeki in view of Xia is a metal-containing compound comprising ligands equivalent to the claimed ligand LA2 :
    PNG
    media_image9.png
    189
    163
    media_image9.png
    Greyscale
 wherein Y4 and Y1 are S. 

Regarding claim 17, Nishizeki in view of Xia teaches the device comprising the modified compound as discussed above with respect to claim 1.
Nishizeki does not specifically disclose a compound as discussed above wherein one of the ligands is specifically 
    PNG
    media_image10.png
    221
    171
    media_image10.png
    Greyscale
; however, as discussed above Nishizeki discloses specific examples of the monoanionic bidentate ligand L includes 
    PNG
    media_image10.png
    221
    171
    media_image10.png
    Greyscale
 and discloses exemplary compounds of the general formula (1) comprising the above ligand, including compound C-3 (¶0102]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select 
    PNG
    media_image10.png
    221
    171
    media_image10.png
    Greyscale
, because it would have been choosing from the list of monoanionic bidentate ligands L specifically exemplified by Nishizeki and used in exemplified compounds of general formula (1) of Nishizeki, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the light emitting layer of the device of Nishizeki and possessing the benefits, described above, taught by Nishizeki.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the benefits taught by Nishizeki in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Nishizeki in view of Xia is equivalent to the claimed compound A2 with formula Ir(LA2)(LB152)2 or Ir(LA2)2(LB152)1.

Regarding claims 1–2, 4, 9–11, 18–20 and 23–26, Nishizeki discloses an organic electroluminescence element in which at least one organic layer including a light emitting layer is sandwiched between an anode and a cathode, and at least one of the organic layers has a structure represented by a general formula (1) 
    PNG
    media_image1.png
    267
    312
    media_image1.png
    Greyscale
 (Nishizeki-MT ¶ [0016]), wherein the compound of general formula (1) is used as a dopant in the light emitting layer (Nishizeki-MT ¶ [0046]), and a display device and a lighting device, which are consumer products, comprising the organic electroluminescence element (Nishizeki-MT ¶ [0025]-[0026]).  Nishizeki exemplifies compound represented by the general formula (1) (Nishizeki-MT ¶ [0109]) including a compound B-11 
    PNG
    media_image3.png
    298
    324
    media_image3.png
    Greyscale
 (page 42, Nishizeki-JP or Nishizeki-MT page 25/97).
Nishizeki does not specifically disclose a compound as above wherein the group corresponding to ring A is a pyridine group and all of the positions corresponding to Z4 and Z11 in the claimed Formula I are C.  However, Nishizeki teaches A may be a pyridine ring (Nishizeki-4 and Z11 in the claimed Formula I are C, as shown in see general formula (1) of Nishizeki wherein Y1 and Y2 represents -CR1= or -N= wherein R1 may combine to form a ring (Nishizeki-MT ¶ [0016]) and in [Chem. 9] 
    PNG
    media_image4.png
    274
    176
    media_image4.png
    Greyscale
 of Nishizeki wherein W1 to W4 may be -CR1= or -N= (Nishizeki-MT ¶ [0076]-[0077]).
Xia teaches organic complexes comprising a pyridyl dibenzo-substituted ligand that may be advantageously used in organic light emitting devices (¶ [0003]) wherein the organic complex is a dopant compound in the emissive layer (¶ [0081]).  Xia teaches that pyridyl dibenzo-substituted ligands possess benefits such as improved stability, efficiency, and narrow line width (¶ [0047]) and that modifications to the dibenzo-substituted pyridine ligand may be used to tune the emission properties of the compound (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound B-11 of Nishizeki such that in each ligand the ring A of the general formula I of Nishizeki is a pyridine group and the positions corresponding to Z7 and Z8 in the claimed Formula I are C, based on the teaching of Xia.  The motivation for doing so would have been to form pyridyl dibenzo-substituted ligands 
Nishizeki does not specifically disclose a compound as above wherein the compound is heteroleptic.  However, Nishizeki teaches in the general formula (1) 
    PNG
    media_image1.png
    267
    312
    media_image1.png
    Greyscale
 (Nishizeki-MT ¶ [0016]), the compound may comprise a ligand L (Nishizeki-MT ¶ [0016]), which is represents a monoanionic bidentate ligand coordinated to M (Nishizeki-MT ¶ [0016]). 
As discussed above, Xia teaches organic complexes comprising a pyridyl dibenzo-substituted ligand that may be advantageously used in organic light emitting devices (¶ [0003]) wherein the organic complex is a dopant compound in the emissive layer (¶ [0081]).  Xia teaches that pyridyl dibenzo-substituted ligands of formula II 
    PNG
    media_image11.png
    266
    197
    media_image11.png
    Greyscale
 (¶ [0017]) possess benefits such as improved stability, efficiency, and narrow line width (¶ [0047]) and that modifications to the dibenzo-substituted pyridine ligand may be used to tune the emission 
    PNG
    media_image12.png
    214
    169
    media_image12.png
    Greyscale
 (Compound 1, Table 1, page 5).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of the ligands in the modified compound of Nishizeki in view of Xia with the ligand of Formula II of Xia, based on the teaching of Xia.  The motivation for doing so would have been to improve stability, efficiency, and narrow line width, and to tune the emission properties of the ligand, as taught by Xia.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select 
    PNG
    media_image12.png
    214
    169
    media_image12.png
    Greyscale
, because it would have been choosing from the list of ligands specifically exemplified by Xia and used in exemplified compounds of Xia, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the dopant in the light emitting layer of the device of Nishizeki and possessing the benefits, described above, taught by Nishizeki and Xia.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising the ligand of Formula II of Xia having the benefits, described above, taught by Xia in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The device comprising the modified compound of Nishizeki in view of Xia meets the limitations of claims 1–2, 4, 9–11, 18–20, and 23–26.
The modified compound of Nishizeki in view of Xia is a metal-containing compound represented by a formula of M(LA)x(LB)y(LC)z comprising a first ligand LA of Formula I wherein:
	M is Ir;
	x is 1 or 2;
	y is 2 or 1;
	z is 0;
	x+y+z is the oxidation state of the metal;
	the compound is heteroleptic;
	A is a six-membered heteroaryl ring (pyridine);
	LB is 
    PNG
    media_image12.png
    214
    169
    media_image12.png
    Greyscale
 and LC is not required to be present;
	Ra is no substitution, Rb is di substitution, Rc and Rd are not required to be present, RA is no substitution, RB is no substitution, and RC is no substitution;
	X1–X8 are each C and X9–X13 are not required to be present, Z1 is N, Z2 is C, Z3 is C, Z4 to Z11 are each C;
	X is not required to be present, Y1 is S, Y2 is a direct bond, Y3 is a direct bond, and Y4 is S;
	at least one of Y1 and Y2 is not a direct bond, namely Y1;
	at least one of Y3 and Y4 is not a direct bond, namely Y4;
a is not required to be present, Rb is in one instance a substituted aryl group, in the other instance a hydrogen, and one pair of Rb combine to form a ring, Rc, Rd, RA, RB, RC , R, R', and R'' are not required to be present;
	any of LA, LB, and LC- are not linked with other ligands to comprise a tetradentate or hexadentate ligand.
The modified compound of Nishizeki in view of Xia is a metal-containing compound comprising ligands equivalent to the claimed ligand LA2 :
    PNG
    media_image9.png
    189
    163
    media_image9.png
    Greyscale
 wherein Y4 and Y1 are S.

Claims 12–13 is rejected under 35 U.S.C. 103 as being unpatentable over NISHIZEKI MASAHITO JP-2016219490-A ("Nishizeki-JP"), see machine translation ("Nishizeki-MT")  in view of Xia et al. US-20100244004-A1 ("Xia") as applied to claim 1 above, and further in view of Kottas et al. US-20130026452-A1 ("Kottas").
Regarding claims 12–13, Nishizeki in view of Xia teaches the device comprising the modified compound as discussed above with respect to claim 1 starting at paragraphs 38 and 52.
Nishizeki in view of Xia does not specifically disclose a compound as above wherein the pyridine ring in the ligand that is not the monoanionic bidentate ligand L is substituted para to the position that corresponds to Z1 in the claimed Formula I.  However, Nishizeki teaches that in the general formula (1), the ring A may be substituted at any position with a substituent (Ra) (Nishizeki-MT ¶ [0016]) and teaches that Ra may be hydrogen, alkyl, among other groups (Nishizeki-MT ¶ [0016]).  Additionally, Xia teaches that in the Formula I the pyridine ring may be 1 (Xia ¶ [0044]) and R1 may be hydrogen, alkyl, among other groups (Xia ¶ [0017]).
Kottas teaches organic complexes comprising a pyridyl dibenzo-substituted ligands (¶ [0040]) that may be used as dopants in an emissive layer in an organic light-emitting device (¶ [0047]).  Kottas teaches that substitution at the 4- and 5-positions of a pyridine ring with the substituents R1 and R2 in the compounds of Formula I can give rise to compounds with desirable properties such as saturated green emission, high efficiencies, and long device lifetimes when incorporated in OLED devices and that the photophysical and device properties of devices incorporating these compounds may be tuned by varying the nature of the substituent at the 4- or 5-position on the pyridine (¶ [0041]).  Kottas teaches the substituents R1 and R2 which are at the 4- and 5-positions in the formula of Kottas may be hydrogen or alkyl (¶ [0041]) and exemplifies compound of the general formula of Kottas wherein R1 and/or R2 are methyl, ethyl, isopropyl, or isobutyl (¶ [0045], TABLE 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound of Nishizeki in view of Xia such that the pyridine ring in the ligand that is not the monoanionic bidentate ligand L is substituted para to the position that corresponds to Z1 in the claimed Formula I, based on the teaching of Kottas.  The motivation for doing so would have been to obtain compounds with desirable properties such as saturated green emission, high efficiencies, and long device lifetimes when incorporated in OLED devices and tune photophysical and device properties of devices incorporating these compounds, as taught by Kottas.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select methyl, ethyl, isopropyl, or isobutyl as the substituent, because it would have been choosing from the list of group specifically taught by Kottas as suitable and shown in exemplary compounds, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as .

Claims 1, 2, 4, 9–11, 17–20, 23–25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Noboru et al. JP-2012074444-A, see machine translation referred to here ("Noboru").
It is noted that Noboru et al. JP-2012074444-A was cited on the IDS of 06/15/2018.
Regarding claims 1, 4, 9–11, 17–20, 23, 25, and 27, Noboru teaches a material for an organic electroluminescence device, which is a metal complex of a general formula (1) (¶ [0014]) 
    PNG
    media_image13.png
    153
    260
    media_image13.png
    Greyscale
 (¶ [0015]) wherein A may represent a group represented by general formula (2) (¶ [0016]) 
    PNG
    media_image14.png
    99
    330
    media_image14.png
    Greyscale
 (¶ [0017]).  Noboru teaches preferred embodiments of the general formula (2) include (¶ [0074]) general formula (Q-3) 
    PNG
    media_image15.png
    170
    253
    media_image15.png
    Greyscale
 (¶ [0076]) and general formula (Q-4) 
    PNG
    media_image16.png
    148
    302
    media_image16.png
    Greyscale
 (¶ [0076]),among others.  Further, Noboru exemplified compounds of the general formula (1) (¶ [0085]) which comprise the group of general formula (Q-3) and (Q-4) including Compound 1 
    PNG
    media_image17.png
    286
    364
    media_image17.png
    Greyscale
 (¶ [0086]) and Compound 16 
    PNG
    media_image18.png
    222
    440
    media_image18.png
    Greyscale
 (¶ [0089]).  Noboru teaches the compound is used as a light emitting dopant (¶ [0035]) and teaches the device may have the structure anode / hole transport layer / light emitting layer / electron transport layer / cathode (¶ [0109]).  Noboru teaches that the compound in the organic electroluminescence device is excellent in efficiency and stability, and generates less dark spots (¶ [0027]). 
Noboru does not specifically disclose a compound similar to Compound 1 wherein the group represented by formula (2) is represented by general formula (Q-3) and connected at positions Y39 and Y40.  However, as discussed above, Noboru teaches A may be a group of the general formula (2), that preferred examples of the general formula (2) include the general 
    PNG
    media_image19.png
    222
    193
    media_image19.png
    Greyscale
.
Therefore, given the general formula and teachings of Noboru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the group represented by formula (2) in the Compound 1, which is a group of formula (Q-4), with a group represented by general formula (Q-3), because Noboru teaches the variable may suitably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the device of Noboru and possess the benefits described above taught by Noboru.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select 
    PNG
    media_image19.png
    222
    193
    media_image19.png
    Greyscale
 as the group of formula (Q-3), because it would have been choosing from the list of groups of formula (2) and formula (Q-3) specifically exemplified by Noboru, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the device of Noboru and possessing the benefits described above taught by Noboru.  One of ordinary skill in the art 
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select to make the substitution at the postiions corresponding to Y39 and Y40 in the above group of formula (Q-3), because it would have been choosing from seven pairs of possible substitution positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the device of Noboru and possessing the benefits described above taught by Noboru.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) having the benefits described above taught by Noboru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The device comprising the modified compound of Noboru meets the limitations of claims 1, 4, 9–11, 17–20, 23, 25, and 27.
The modified compound of Noboru is a metal-containing compound represented by a formula of M(LA)x(LB)y(LC)z comprising a first ligand LA of Formula I wherein:
	M is Ir;
	x is 1;
	y is 2;
	z is 0;
	x+y+z is the oxidation state of the metal;
	the compound is heteroleptic;
	A is a six-membered heteroaryl ring (pyridine);
B is 
    PNG
    media_image20.png
    166
    123
    media_image20.png
    Greyscale
 and LC is not required to be present;
	Ra is no substitution, Rb is no substitution, Rc and Rd are not required to be present, RA is no substitution, RB is no substitution, and RC is no substitution;
	X1–X8 are each C and X9–X13 are not required to be present, Z1 is N, Z2 is C, Z3 is C, Z4 to Z11 are each C;
	X is not required to be present, Y1 is NR, Y2 is a direct bond, Y3 is a direct bond, and Y4 is NR;
	at least one of Y1 and Y2 is not a direct bond, namely Y1;
	at least one of Y3 and Y4 is not a direct bond, namely Y4;
	Ra, Rb, Rc, Rd, RA, RB, and RC are not required to be present, R is in each instance an aryl group, and R' and R'' are not required to be present;
	any of LA, LB, and LC- are not linked with other ligands to comprise a tetradentate or hexadentate ligand.

Regarding claims 2 and 24, Noboru teaches the device comprising the modified compound as discussed above with respect to claim 1.
Noboru does not specifically disclose a compound as above wherein the X1 and X2 in the general formula (Q-3) are O.   However, Noboru teaches that X1 and X2 in the general formula (Q-3) may be N(R1) or O, among others (¶ [0077]) and teach compounds wherein both X1 and X2 are O, see for example Compound 2 (¶ [0087]).
Therefore, given the general formula and teachings of Noboru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed 1 and X2 in the group represented by formula (2) in the Compound 1, with O, because Noboru teaches the variable may suitably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the device of Noboru and possess the benefits described above taught by Noboru.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select O, because it would have been choosing from the list of groups four groups for X1 and X2 in the general formula (Q-3), which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the device of Noboru and possessing the benefits described above taught by Noboru.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1) having the benefits described above taught by Noboru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Noboru is a metal-containing compound comprising ligands equivalent to the claimed ligand LA2 :
    PNG
    media_image9.png
    189
    163
    media_image9.png
    Greyscale
 wherein Y4 and Y1 are O. 

Claims 12–13 are rejected under 35 U.S.C. 103 as being unpatentable over Noboru et al. JP-2012074444-A, see machine translation referred to here ("Noboru") as applied to claim 1 above, and further in view of Kottas et al. US-20130026452-A1 ("Kottas")
Regarding claims 12–13, Noboru teaches the device comprising the modified compound as discussed above with respect to claim 1.
Noboru does not specifically disclose a compound as above wherein the pyridine ring in the ligand that is not the monoanionic bidentate ligand L is substituted para to the position that corresponds to Z1 in the claimed Formula I. 
Kottas teaches organic complexes comprising a pyridyl dibenzo-substituted ligands (¶ [0040]) that may be used as dopants in an emissive layer in an organic light-emitting device (¶ [0047]).  Kottas teaches that substitution at the 4- and 5-positions of a pyridine ring with the substituents R1 and R2 in the compounds of Formula I can give rise to compounds with desirable properties such as saturated green emission, high efficiencies, and long device lifetimes when incorporated in OLED devices and that the photophysical and device properties of devices incorporating these compounds may be tuned by varying the nature of the substituent at the 4- or 5-position on the pyridine (¶ [0041]).  Kottas teaches the substituents R1 and R2 which are at the 4- and 5-positions in the formula of Kottas may be hydrogen or alkyl (¶ [0041]) and exemplifies compound of the general formula of Kottas wherein R1 and/or R2 are methyl, ethyl, isopropyl, or isobutyl (¶ [0045], TABLE 1).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the compound of Noboru such that the pyridine ring in the ligand that is not the monoanionic bidentate ligand L is substituted para to the position that corresponds to Z1 in the claimed Formula I, based on the teaching of Kottas.  The motivation for doing so would have been to obtain compounds with desirable properties such as saturated green emission, high efficiencies, and long device lifetimes when incorporated in OLED devices and tune photophysical and device properties of devices incorporating these compounds, as taught by Kottas.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select methyl, ethyl, isopropyl, or .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Noboru et al. JP-2012074444-A, see machine translation referred to here ("Noboru") as applied to claim 1 above, and further in view of Xia et al. US-20100244004-A1 ("Xia").
Regarding claim 26, Noboru teaches the device comprising the modified compound as discussed above with respect to claim 1.
Noboru does not specifically disclose a compound as above wherein the compound comprises a ligand as recited in claim 26 
    PNG
    media_image21.png
    334
    224
    media_image21.png
    Greyscale
.  However, Noboru teaches the ligand L represents any ligand that can coordinate with M (¶ [0016]). 
Xia teaches organic complexes comprising a pyridyl dibenzo-substituted ligand that may be advantageously used in organic light emitting devices (¶ [0003]) wherein the organic complex is a dopant compound in the emissive layer (¶ [0081]).  Xia teaches that pyridyl 
    PNG
    media_image11.png
    266
    197
    media_image11.png
    Greyscale
 (¶ [0017]) possess benefits such as improved stability, efficiency, and narrow line width (¶ [0047]) and that modifications to the dibenzo-substituted pyridine ligand may be used to tune the emission properties of the compound (¶ [0049]).  Xia teaches specific examples of the ligand of Formula II including 
    PNG
    media_image12.png
    214
    169
    media_image12.png
    Greyscale
 (Compound 1, Table 1, page 5).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the ligand L in the modified compound of Noboru with the ligand of Formula II of Xia, based on the teaching of Xia.  The motivation for doing so would have been to improve stability, efficiency, and narrow line width, and to tune the emission properties of the ligand, as taught by Xia.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select 
    PNG
    media_image12.png
    214
    169
    media_image12.png
    Greyscale
, because it 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786